           Case 4:21-cv-00218-WIA Document 1 Filed 02/06/21 Page 1 of 10




                               STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                          WILKES-BARRE VICINAGE


AARON J. NICHOLS; and                        :     CIVIL ACTION
MICHAEL BURKE; and                           :
VICTOR ROMAN; and                            :
WARREN P. SNOW,                              :
                          Plaintiffs         :
      v.                                     :
                                             :
C.O. KONYCKI; and                            :
C.O. SCOTT; and                              :
C.O. KIRSCHNER,                              :
                    Defendants               :     JURY TRIAL DEMANDED


                      COMPLAINT AND JURY DEMAND
      The Plaintiffs, Aaron J. Nichols, Michael Burke, Victor Roman, and Warren

P. Snow, are residents of Pennsylvania. Aaron J. Nichols was released from prison

on May 21, 2020, and resides at 804 Church St., in Moosic, Pennsylvania; Warren

P. Snow is currently serving a sentence of incarceration at SCI Camp Hill; Victor

Roman and Michael Burke are currently serving sentences of incarceration at SCI

Forrest. All four Plaintiffs aver the following as their Complaint, and demand for

jury trial, against the Defendants named above.
          Case 4:21-cv-00218-WIA Document 1 Filed 02/06/21 Page 2 of 10




1.      This is a Civil Rights action for money damages brought pursuant to 42 U.S.

     C. § 1983, 1985 and 1988; the Eight and Fourteenth Amendment to the United

     States Constitution; and Article I, § 13 of the Constitution of the

     Commonwealth of Pennsylvania; against: (i) Defendants Konycki, Scott, and

     Kirschner, in their individual and official capacities as correctional officers for

     the Department of Corrections of the Commonwealth of Pennsylvania

     (hereinafter                                                   (ii) the correctional

     officers that worked third shift on the night of the pepper spray incident on the

     same range who the Plaintiffs expect to identify in discovery; and (iii)

     supervisory members and/or officials of the Pennsylvania Department of

     Corrections (hereinafter,      DOC     who the Plaintiffs expect to identify in

     discovery.

2.       On Super Bowl Sunday, February 2, 2020 at SCI Retreat in Luzerne

     County, Pennsylvania at or around 7 pm the Plaintiffs where in two locked jail

     cells adjacent to each other on Range number 2 of the FA Unit.

3.      The Individual Defendants were on duty on Range number 2 of the FA Unit

     at 7 pm on February 2, 2020.

4.      The Individual Defendants had access to a utility breezeway located behind

     the Plaintiffs jail cells.
           Case 4:21-cv-00218-WIA Document 1 Filed 02/06/21 Page 3 of 10




         One or more of the Individual Defendants entered said breezeway and

      sprayed chemical oleoresin capsicum pepper spray (hereinafter, the

      spray     through holes in walls of the Plaintiffs jail cells for no justifiable

      reason.

6.       The pepper spray hit the Plaintiffs in the face and chest and got into their

      eyes and lungs.

7.       Plaintiffs were in distress and requested medical help but were denied not

      only by the Individual Defendants but also by the correctional officers that

      worked the subsequent shift.

8.       Plaintiffs conditions were worsened by having only a small meal tray hole

      in which to try to breath fresh air.

9.       Plaintiffs conditions were also worsened by having the water shut off so

      they could not wash the pepper spray from their eyes.

10.      Plaintiffs suffered for approximately twelve (12) hours until two correctional

      officers who started first shift the next day discovered their conditions and took

      them for medical treatment and documentation while their jail cells were

      decontaminated of the pepper spray.

11.      The violations of Plaintiffs rights that are described in this Complaint arose

      from the policies and customs of the supervisory members and/or officials of

      the Pennsylvania Department of Corrections, as implemented by the Individual
           Case 4:21-cv-00218-WIA Document 1 Filed 02/06/21 Page 4 of 10




                  and other Correctional Officers, to allow and/or condone the

      practices to which they complain of herein.

12.      Plaintiffs believe and therefore aver that they exhausted all available

      administrative remedies that were available to them to which resulted in a Final

      Appeal Decision being issued on November 5, 2020 stating that the allegations

      were substantiated but the relief Plaintiffs sought was denied.

13.      Plaintiff Aaron Nichols was released from incarceration on May 21, 2020

      therefore exhausted all administrative remedies upon his release.

                                         PARTIES

14.      Co-Plaintiff, Aaron J. Nichols was released from prison on May 21, 2020,

      and resides at 804 Church St., in Moosic, Pennsylvania 18507.

15.      Co-Plaintiff, Warren P. Snow, #LZ5681, is currently serving a sentence of

      incarceration at SCI Camp Hill, P.O. Box 8837, 2500 Lisburn Road Camp Hill,

      PA 17001.

16.      Co-Plaintiff, Victor Roman, #NP7360, is currently serving a sentence of

      incarceration at SCI Forrest, P.O. Box 945, Marienville, PA 16239.

17.      Co-Plaintiff, Michael Burke, NJ0668, SCI Forrest, P.O. Box 945,

      Marienville, PA 16239.
           Case 4:21-cv-00218-WIA Document 1 Filed 02/06/21 Page 5 of 10




         Co-Defendant Konycki is an adult resident Pennsylvania, with an unknown

      home address, however this Defendant full name and home address will both

      be requested in discovery. It is believed that this Defendant is still employed as

      a correctional officer with the Pennsylvania Department of Corrections.

19.      Co-Defendant Scott is an adult resident Pennsylvania, with an unknown

      home address, however this Defendant full name and home address will both

      be requested in discovery. It is believed that this Defendant is still employed as

      a correctional officer with the Pennsylvania Department of Corrections.

20.      Co-Defendant Kirschner is an adult resident Pennsylvania, with an unknown

      home address, however this Defendant full name and home address will both

      be requested in discovery. It is believed that this Defendant is still employed as

      a correctional officer with the Pennsylvania Department of Corrections.

21.      The Plaintiffs reserve the right to amend this pleading to name as additional

      defendants those correctional officers that worked third shift on the night the

      pepper spray incident, supervisory personnel, managers and/or officials, who

      are shown in discovery to have known about the events complained of herein

      and have taken no action to correct said matters.

                            JURISDICTION AND VENUE

22.         The Court has original jurisdiction to hear this case pursuant to 28 U.S.C.

      § 1343(a)(3), in that Plaintiffs seek by this action to redress the deprivation,
           Case 4:21-cv-00218-WIA Document 1 Filed 02/06/21 Page 6 of 10




              color of State laws, custom or usage, of rights, privileges and immunities

      secured to them by the Constitution of the United States and other federal law.

23.      Venue of this action is proper in the Middle District of Pennsylvania,

      Wilkes-Barre Vicinage, pursuant to 28 U.S.C. § 1391(b), in that pepper spray

      incident/event that gives rise to the claims made herein occurred Luzerne

      County in the Middle District of Pennsylvania, Wilkes-Barre Vicinage.

                                FACTUAL BACKGROUND

24.      On Super Bowl Sunday, February 2, 2020 at SCI Retreat in Luzerne County,

      Pennsylvania at or around 7 pm the Plaintiffs where in two locked jail cells

      adjacent to each other on Range number 2 of the FA Unit.

25.      The Individual Defendants were on duty on Range number 2 of the FA Unit

      at 7 pm on February 2, 2020.

26.      The Individual Defendants had access to a utility breezeway located behind

      the Plaintiffs jail cells.

27.      One or more of the Individual Defendants entered said breezeway and

      sprayed chemical oleoresin capsicum pepper spray (hereinafter, the

      spray     through holes in walls of the Plaintiffs jail cells for no justifiable

      reason.

28.      The pepper spray hit the Plaintiffs in the face and chest and got into their

      eyes and lungs.
           Case 4:21-cv-00218-WIA Document 1 Filed 02/06/21 Page 7 of 10




         Plaintiffs were in distress and requested medical help but were denied not

      only by the Individual Defendants but also by the correctional officers that

      worked the subsequent shift.

30.      Plaintiffs conditions were worsened by having only a small meal tray hole

      in which to try to breath fresh air.

31.      Plaintiffs conditions were also worsened by having the water shut off so

      they could not wash the pepper spray from their eyes.

32.      Plaintiffs suffered for approximately twelve (12) hours until two correctional

      officers who started first shift the next day discovered the conditions and took

      them for medical treatment and documentation while their jail cells were

      decontaminated of the pepper spray.

33.      The violations of Plaintiffs rights that are described in this Complaint arose

      from the policies and customs of the supervisory members and/or officials of

      the Pennsylvania Department of Corrections, as implemented by the Individual

      Defendants and other Correctional Officers, to allow and/or condone the

      practices to which they complain of herein.

34. Plaintiffs were physically injured by the above-described actions and/or

      inactions of the Individual Defendants and other defendants not yet identified

      by name.
           Case 4:21-cv-00218-WIA Document 1 Filed 02/06/21 Page 8 of 10




                                                     I
                                      42 U.S.C. § 1983
           VIOLATION OF EIGHT & FOURTEENTH AMENDMENTS
             THE PLAINTIFFS v. THE INDIVIDUAL DEFENDANTS


35.      Plaintiffs incorporate the preceding averments of this Complaint by

      reference.

36.      On February 2, 2020, all four Plaintiffs where viciously assaulted by the

      Individual Defendants through the use of pepper spray without any justifiable

      reason for doing.

37.      Plaintiffs were then denied medical assistance by the Individual Defendants

      and the subsequent correctional officers of that range that night.

38.      Plaintiffs were also denied water in their jail cells that was needed to flush

      the pepper spray from their eyes.

39.      Plaintiffs were stuck in the contaminated jail cells without proper air to

      breathe for approximately twelve hours.

40.      Said unjustified pepper spray assault caused physical injuries to the Plaintiffs

      along with mental and emotional injuries.

41.      The above-described acts of the Individual Defendants were intentional and

      outrageous, such that a reasonable person, upon being told of them, would find

      the acts intolerable in a civilized society.
     Case 4:21-cv-00218-WIA Document 1 Filed 02/06/21 Page 9 of 10




   As a foreseeable and approximate result of the said acts of the Individual

Defendants, the Plaintiffs have suffered the following injuries:

      a. The violation of their constitutional rights under the Eight and

          Fourteenth Amendments to the United States Constitution to be free

          from cruel and unusual punishment; and

      b. The violation of their guarantee under Article I, § 13 of the



      c. Pain and suffering; and

      d. physical injuries.

   WHEREFORE, The Plaintiffs, Aaron J. Nichols, Michael Burke, Victor

Roman, and Warren P. Snow, demand judgement in their favor and against the

Defendants, together with joint and several compensatory damages, to be

trebled pursuant to law, together with an award of punitive damag

    pursuant to 42 U.S.C. § 1988, and taxable costs.

    JURY DEMAND AND DESIGNATION OF TRIAL COUNSEL

   Aaron J. Nichols, Michael Burke, Victor Roman, and Warren P. Snow,

demand a trial by jury on all issues so triable.

   Aaron J. Nichols, Michael Burke, Victor Roman, and Warren P. Snow,

designate Scott A. Harper, Esquire as trial counsel in this matter.
       Case 4:21-cv-00218-WIA Document 1 Filed 02/06/21 Page 10 of 10




                                   S HARPER LAW LLC

                          By:      /s/ Scott A. Harper
                                   Scott A. Harper, Esq.
                                   Bar License No: PA200461
                                   5000 Ritter Rd., STE 202
                                   Mechanicsburg, PA 17055
                                   (717) 718-8672 phone
                                   (717) 718-1634 facsimile
                                   scott@scottharperesq.com

                                   Counsel for Aaron J. Nichols, Michael
                                   Burke, Victor Roman, and Warren P. Snow,

Dated: February 6, 2021
